  LAW OFFICES OF NOLAN KLEIN, P.A.                                     ATTORNEYS & COUNSELORS
  5550 GLADES ROAD, SUITE 500
  BOCA RATON, FL 33431
  PH: (954) 745-0588
                                                                        Hector V. Ramirez, Esq.
                                                                        ramirez@nklegal.com


                                          February 4, 2020                     USDC SDNY
                                                                               DOCUMENT
  VIA ECF                                                                      ELECTRONICALLY FILED
  Honorable Judge Gregory H. Woods                                             DOC #:
  Southern District of New York                                                DATE FILED: 02/05/20
  Daniel Patrick Moynihan United States Courthouse
  500 Pearl Street, Room 2260
  New York, NY 10007

          Re:     Mercer v. Cal Mar Hotel, LLC, et al.       MEMORANDUM ENDORSED
                  SDNY Case No.: 19-cv-09653

  Dear Judge Woods,

           This office represents the Plaintiff, Stacey Mercer, in the above-captioned case. An
  initial pre-trial conference is scheduled for February 11, 2020 at 2:30 p.m.

          At this time, Defendants, Cal Mar Hotel, LLC and Hospitality Resorts Inc., are still in the
  process of being served. Plaintiff attempted to comply with Rule 4(k) and requested a waiver of
  service. When Defendants failed to respond, Plaintiff sought and summonses were issued on
  December 5, 2019. Plaintiff has not received Returns of Service and is uncertain as to date of
  service. As such, Plaintiff respectfully requests that this Court adjourn the conference to an
  alternate date and time to allow Defendants additional time to be served and to make
  appearances. This is the first request for an adjournment of this conference, and the request will
  not prejudice any parties or affect any other scheduled dates.

          We thank the Court for your time and consideration in this matter.

                                                       Respectfully Submitted,

                                                       Law Offices of Nolan Klein, P.A.


                                                       By:     /s/ Hector V. Ramirez
                                                             HECTOR V. RAMIREZ, ESQ.
                                                             (HR3270)

Application granted. The initial pretrial conference scheduled for February 11, 2020 is adjourned to
March 19, 2020 at 4:30 p.m. The joint status letter and proposed case management plan described in
the Court’s October 21, 2020 order are due no later than March 12, 2020.
SO ORDERED.
                                                     _____________________________________
Dated: February 5, 2020                                       GREGORY H. WOODS
New York, New York                                           United States District Judge
